              Case 2:17-cv-04180-JCJ Document 94 Filed 06/27/19 Page 1 of 3



                                 UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF PENNSYLVANIA


 PFIZER INC.,                                   :     CIVIL ACTION
                      Plaintiff,                :
 v.                                             :     No. 17-cv-04180
 JOHNSON & JOHNSON and JANSSEN                  :
 BIOTECH, INC.,
                                                :
                      Defendants.               :


 IN RE REMICADE ANTITRUST                       :     CIVIL ACTION
 LITIGATION
                                                :
 This document relates to:
                                                :
 Indirect Purchaser Actions                           No. 17-cv-04326 (consolidated)
                                                :

 SUPPLEMENTAL MEMORANDUM IN SUPPORT OF PLAINTIFFS’ MOTION TO
AMEND THE PRETRIAL SCHEDULE TO EXTEND DEADLINES BY FOUR MONTHS

          Plaintiff Pfizer Inc. writes to inform the Court that Defendants Johnson & Johnson and

Janssen Biotech, Inc. (“J&J”), just yesterday (June 26, 2019), produced over one million pages of

documents despite asserting in its opposition to Plaintiffs’ motion that it had substantially

completed its production. ECF No. 90 at 7, 9, 10. J&J’s voluminous production provides all the

more support for Plaintiffs’ modest four-month extension of the pretrial deadlines. As detailed in

the briefing to date, the additional time is needed to adequately complete discovery in this complex,

bellwether case.


Date: June 27, 2019



                                                    /s/ Robert A. Milne
                                                    Robert A. Milne (Pro Hac Vice)


 AMERICAS 100208956
             Case 2:17-cv-04180-JCJ Document 94 Filed 06/27/19 Page 2 of 3



                                           Michael J. Gallagher (Pro Hac Vice)
                                           Ross E. Elfand (Pro Hac Vice)
                                           David H. Suggs (Pro Hac Vice)
                                           White & Case LLP
                                           1221 Avenue of the Americas
                                           New York, NY 10020-1095
                                           Tel: +1 212 819 8200
                                           Fax: + 1 212 354 8113
                                           rmilne@whitecase.com
                                           mgallagher@whitecase.com
                                           relfand@whitecase.com
                                           dsuggs@whitecase.com

                                           Elliott E. Dionisio (Pro Hac Vice)
                                           White & Case LLP
                                           555 S. Flower Street, Suite 2700
                                           Los Angeles, CA 90071-2433
                                           Tel: +1 213 620 7700
                                           Fax: + 1 213 452 2329
                                           elliott.dionisio@whitecase.com

                                           Trisha M. Grant (Pro Hac Vice)
                                           White & Case LLP
                                           701 Thirteenth Street, NW
                                           Washington, DC 20005-3807
                                           Tel: +1 202 625 3600
                                           Fax: + 1 202 639 9355
                                           trisha.grant@whitecase.com

                                           H. Robert Fiebach (PA 02812)
                                           Peter M. Ryan (PA 81816)
                                           Cozen O’Connor
                                           One Liberty Place
                                           1650 Market Street, Suite 2800
                                           Philadelphia, PA 19103
                                           Tel: +1 215 665 4166
                                           Fax: +1 215 665 2013
                                           rfiebach@cozen.com
                                           pryan@cozen.com

                                           Counsel for Pfizer Inc.




                                           2
AMERICAS 100208956
              Case 2:17-cv-04180-JCJ Document 94 Filed 06/27/19 Page 3 of 3



                                  CERTIFICATE OF SERVICE

          I, Robert A. Milne, hereby certify that on June 27, 2019, I caused true and correct copies

of the Supplemental Memorandum in Support of Plaintiffs’ Motion to Amend the Pretrial Schedule

to Extend the Deadlines by Four Months to be filed on the CM/ECF system, and I served by

electronic mail upon the following counsel for the Defendants:

       Sara A. Arrow (sarrow@pbwt.com)
       Thomas O. Barnett (tbarnett@cov.com)
       Ashley E. Bass (abass@cov.com)
       William F. Cavanaugh (wfcavanaugh@pbwt.com)
       Benjamin F. Jackson (bjackson@pbwt.com)
       Leslie E. John (john@ballardspahr.com)
       Jonah M. Knobler (jknobler@pbwt.com)
       Jonathan H. Hatch (jhatch@pbwt.com)
       George A. LoBiondo (globiondo@pbwt.com)
       Adeel A. Mangi (aamangi@pbwt.com)
       Stephanie Teplin (steplin@pbwt.com)
       Matthew Vahey (vaheym@ballardspahr.com)


                                                            /s/ Robert A. Milne
                                                            Robert A. Milne (Pro Hac Vice)
                                                            White & Case LLP
                                                            1221 Avenue of the Americas
                                                            New York, NY 10025-1095
                                                            Tel: (212) 819-8200
                                                            Fax: (212) 354-8113
                                                            rmilne@whitecase.com




                                                  3
 AMERICAS 100208956
